Title: From Benjamin Franklin to Vergennes: Two Letters, 6 July 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


I.
Sir,
Passy July 6th. 1781.
I have at length received from M. De Viemerange the Estimates of the Furniture made and to be made by Order of Mr Lawrens, and find that it exceeds two Millions.
This with the two Millions & half sent from Brest, and the Million & half in Holland, absorbs the whole of the six Millions granted by his Majesty’s Bounty to the United States.
The Loan proposed in Holland not having yet produced any thing, I am left without the Means of paying the Congress Bills, which I accepted in Expectation of being assisted from that Loan.
M. Grand tells me, that we shall not be able to continue paying after the 10th Instant.
To prevent this fatal Catastrophe, I beg your Excellency would consider whether the best and easiest Method will not be, to retain the Money in Holland, (which is not yet put on board the Ship) ’till an equal Sum can be raised there by the Loan.
I do not conceive any Use that Money can possibly be applied to in America, will support the Credit of the States in any Degree equal to the Payment of their Bills here.
I have no Opinion of Capt. Gillon’s Conduct, or of the Safety of the Conveyance by any Ship under his Care.
I therefore request earnestly, an Order for the Stoppage of that 1,500,000. Livres for the present, and that it may be applied to the Payment of our accepted Bills.
Or if this cannot be obtained, that Credit may be given for the Stores furnish’d by M. De Viemerange & Messrs Sabatier & Co. ’till they can be paid from the Loan in Holland; and that the Sum those Stores amount to may be advanced to us gradually as our Bills may become due.
It is with the utmost Reluctance I give your Excellency this Trouble: But if we cannot go on with our Payts. we are ruined.—
With great & sincere Respect, I am Sir, Your Excellency’s, most obedient and most humble Servant.
B Franklin
His Exy. Ct. De Vergennes.
  
II.
[on or before July 6, 1781]
It seems to have been insinuated, either thro’ Mistake or ill Will to the United States,
1. That their Merchants have combin’d to depreciate the Bills drawn on France.
2. That their Trade with England is as great as before the War.
I have known two Instances when Bills of Exchange on England have fallen more than 15 per Cent lower than the present Price of Bills on France.
The first was in 1739, when an Expedition being projected against Carthagene, the Government of England ordered 3000 Men to be rais’d in America & Transports with Provisions &c to be furnish’d, for the Amount of which Expence Bills were ordered to be drawn on the Treasury at London. This adventious Quantity of Bills coming in to Market, and being more than the common Course of the Commerce required, occasion’d the lowering of their Price 42½ per Cent, below the Rate before accustomed.
The like happened a few Years after, when on a Prospect of short Crops of Corn in Europe, Orders were received in America to purchase and send over vast Quantities, & to draw Bills & sell them in the Country in order to raise Money for the Purchase. This sudden Addition to the Quantity of Bills, produc’d a Fall of 40 per Cent in their Price. And this must always happen in some Proportion, when the Quantity of any Article in Commercio exceeds the present Demand.—
And when it is considered, that the Merchants of America, are numerous & dispers’d thro’ 13 different Provinces, at great distances from each other Such a Combination will appear as improbable, as that the Farmers in France should combine to raise the Price of Wheat.—
With regard to the English Commerce, there is none certainly but what is contraband, and there can be no Temptation to such Contraband, but for particular Commodities that are cheaper there than in France. The Quantity therefore cannot be great. Such Contraband is found difficult to prevent in all Countries. It is carried on at this Time between France & England. But there are many Commodities much cheaper in France, such as Wines, Silks, Oil, Modes, &c which will be of great Consumption in America; and when Correspondencies are once settled, and the People there become acquainted with the Manufactures of France, the Demand for them will increase, these Manufactures will of course be improv’d in goodness & cheapness, and the Trade continue to augment accordingly.
It is difficult to change suddenly the whole Current, of Connections, Correspondencies & Confidences that subsist between Merchants, and carry them all into a new Channel:— But Time & a Continuance of Friendship will make great Alterations.
 
Notation: Note Passy 6 July 8[1] The above Paper was deliver’d this Day to M. De Reyneval to be by him communicated to Ct Vergennes in order to correct some wrong Ideas of that Minister.
